DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims2-5, 7, 9-12, 14, 16-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pace  in view of Bi et al US 2017/0078653(hereinafter Bi).

Regarding claim2, Pace teaches  a method comprising: receiving a first image captured by a first camera of a camera pair, the first image comprising a first unobstructed image portion([0070], fig. 8 step 810, the stereoscopic camera captures stereoscopic (left and right) image); receiving a second image captured by a second camera of the camera pair, the second image comprising a second unobstructed image portion and a second obscured image portion([0070], fig. 8 step 810, the stereoscopic camera captures stereoscopic (left and right) image); scaling the second unobstructed image portion to generate a scaled portion of the second image([0056-0057], synthesize(scaling) the non-obstructed image data to replace obstructed image data); and generating a first composite image by combining the first unobstructed image portion with the scaled portion of the second image([0075], fig. 8 step831 when obstruction in the left or right image data detected, obstructed portion of the image synthesized from non-obstructed right or left image) but does not teach and Bi teaches the second obscured image portion obstructed by a component of the first camera([0058-0059], [0124], describes imaging obstructions  caused by part of the device( another lens(component of first camera) is corrected by replacing the obstructed ranges  with unobstructed ranges from the another lens(first camera)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to detected obstruction caused by part of the imaging device as in Bi  to correct occlusion in the captured image effectively.

Regarding claim3, Pace teaches  the method of claim 2, wherein the first image further comprises a first obstructed image portion, the method further comprising: scaling the first unobstructed image portion to generate a scaled portion of the first image([0056-0057], synthesize(scaling) the non-obstructed image data to replace obstructed image data); and generating a second composite image by combining the second unobstructed image portion with the scaled portion of the first image([0075], fig. 8 step831 when obstruction in the left or right image data detected, obstructed portion of the image synthesized from non-obstructed right or left image).

Regarding claim4, Pace teaches the method of claim 3, further comprising: combining the first composite image and the second composite image into a single frame ([0075], fig. 8 step831 when obstruction in the left or right image data detected, obstructed portion of the image synthesized from non-obstructed right or left image); and encoding the single frame to generate an encoded stereoscopic image frame (fig. 8 step 835, [0075], stereoscopic operation).

Regarding claim5, Pace teaches the method of claim 4, further comprising transmitting the encoded stereoscopic image frame to a stereoscopic playback device ([076-0077], image signals are displayed).

Regarding claim7, Pace teaches a the method of claim 2, wherein generating the first composite image comprises: aligning at least a portion of an object in the scaled portion of the second image with a corresponding portion of the object in the first unobstructed portion of the first image([0056-0057], synthesize(scaling) the non-obstructed image data to replace obstructed image data); and combining the scaled portion of the second image with the first unobstructed portion of the first image([0075], fig. 8 step831 when obstruction in the left or right image data detected, obstructed portion of the image synthesized from non-obstructed right or left image).
Claims 9, 16 are rejected for similar reason as discussed in claim2 above. Pace further disclose a storage device store instructions which, when executed by the processor, cause the computing device to provide the features and functionality of the controller ([0059]).
Claims 10, 17 are rejected for similar reason as discussed in claim3 above.
Claims 11, 18 are rejected for similar reason as discussed in claim4 above.
Claims 12, 19 is rejected for similar reason as discussed in claim5 above.
Claims 14, 21 are rejected for similar reason as discussed in claim7 above.

Claims 6, 13, 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Pace as applied to claims 2-5,7,9-12, 14, 16-19,  21 above, and further in view of Bi et al US 2017/0078653 (hereinafter Bi).
Regarding claim6, Pace teaches all the limitations of claim2 above but does not teach and Bi teaches the first camera comprises a first fisheye lens, and wherein the first fish eye lens obstructs a portion of a field of view of the second camera adjacent to the first camera ([0124], pair of cameras having a fisheye lens could be obstructed each other).
It would have been obvious to a person having ordinary skill in the art before the filing
date of the claimed invention to use pair of fish-eye lens in stereoscopic/surround imaging and avoiding the lens obstructing each other as in Bi such that the additional processing to determine and remove the obstructed portion of the image can be reduced/eliminated.
	Claims 13, 20 are rejected for similar reason as discussed in claim6 above.
Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pace as applied to claims 2-5,7,9-12, 14, 16-19, 21 above, and further in view of Nash et al US 2018/0160046(hereinafter Nash).
	Regarding claim8, Pace teaches all the limtations of claim2 above but does not teach and Nash teaches the first camera comprises a first asymmetric lens, and wherein the second camera comprises a second asymmetric lens([0004], [0027],describes the use of  wide-angle camera  and a telephoto camera with asymmetric lenses  in a multi-camera (stereoscopic image sensor)devices)
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to use asymmetric lenses as in Nash in order to perform a zoom function without perceiving an undesirable result ([0002]).
	Claim15 is rejected for similar reason as discussed in claim8 above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484